  Case 16-10987-mdc         Doc 70    Filed 07/11/19 Entered 07/11/19 08:18:06           Desc Main
                                      Document Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:
         Roderick Berry,
                Debtor(s)                           Chapter 13

Select Portfolio Servicing, Inc. as servicing agent Case No.: 16-10987-mdc
for U.S. Bank, N.A., successor trustee to LaSalle
Bank National Association, on behalf of the
holders of Bear Stearns Asset Backed Securities I
Trust 2006-HE7, Asset-Backed Certificates Series
2006-HE7,
                Movant,

Roderick Berry,
              Debtor(s) / Respondent(s)

and
William C. Miller, Esq.,
              Trustee / Respondent



                 ORDER GRANTING RELIEF FROM §362 AUTOMATIC STAY

        AND NOW, this ________
                            11th     day of _____________________________,
                                                           July             20_______,
                                                                               19      upon
certification of default under the parties' prior stipulation, it is hereby

         ORDERED that Select Portfolio Servicing, Inc. as servicing agent for U.S. Bank, N.A.,
successor trustee to LaSalle Bank National Association, on behalf of the holders of Bear Stearns Asset
Backed Securities I Trust 2006-HE7, Asset-Backed Certificates Series 2006-HE7 is hereby granted
relief from the automatic stay provided for by 11 U.S.C. §362 as to Debtor, Roderick Berry,, to permit
Movant, its successors or assigns, to take any and all action necessary to enforce its rights as
determined by state and/or other applicable law with regard to the real property known as and located
at 1507 E. Cliveden Street, Philadelphia, PA 19150;

       ORDERED that Movant shall be permitted to communicate with the Debtor and Debtor’s
counsel to the extent necessary to comply with applicable non-bankruptcy law; and it is further

        ORDERED that this Order is binding and effective despite any conversion of this bankruptcy
case to a case under any other chapter of Title 11 of the United States Code;

                                             BY THE COURT:


                                            ________________________________________
                                            Magdeline D. Coleman
                                            Chief United States Bankruptcy Judge
